ORDER
PER CURIAM.
Defendant appeals his conviction, by a jury, of second degree burglary, § 569.170, RSMo.1986, and stealing over $150.00, § 570.030, RSMo.1986. He was sentenced by the court as a prior and persistent offender to concurrent prison terms of five years. We affirm. We have reviewed the record and find the claims of error to be without merit. An opinion would have no prece-dential value nor serve any jurisprudential purpose. The parties have been furnished *597with a memorandum for their information only, setting forth the reasons for this order pursuant to Rule 30.25(b).